Title: [Diary entry: 20 March 1787]
From: Washington, George
To: 

Tuesday 20th. Mercury at 58 in the Morning—62 at Noon and 56 at Night. A Very thick fog all the Morning—lowering afterwds. with but little Wind. A little rain last N. Rid to the Plantations at the Ferry, Frenchs, and Dogue run. Had the hands from the latter and Muddy hole brot. to Frenchs to put up the fence along the Road, that that by Grays house might be removed out of the way of the plows. Mr. Martin Cockburn, for the purpose of taking the list of taxable property; and Mr. Potts & Mr. Roger West for the purpose of taking the privy examination of Fanny Washington came here—dined and returned in the afternoon.